Citation Nr: 1133817	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-40 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for Hepatitis C, to include as secondary to treatment given for the Veteran's non-Hodgkin's lymphoma.

3.  Entitlement to service connection for depression, to include as secondary to treatment given for the Veteran's non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1972.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Los Angeles, California, that denied the benefits sought on appeal.  

The issues on appeal were previously denied by the Board in a November 2007 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court vacated the November 2007 Board decision due to the Board's failure to consider and discuss an October 2007 private medical report, and remanded the matter back to the Board.

The Board notes that in a June 2011 statement, the Veteran requested that this matter be remanded to the RO for review of newly submitted evidence prior to the Board's consideration of the matter.  However, as the claims on appeal are being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without first returning the matter to the RO.


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma has been related to radiation exposure from active service.

2.  The Veteran's Hepatitis C is shown to be causally related to his non-Hodgkin's lymphoma.
3.  The Veteran's depression is shown to be causally related to his non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma have been met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for Hepatitis C have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2010).

3.  The criteria for service connection for depression have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claims on appeal; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Non-Hodgkin's Lymphoma
The Veteran claims he was exposed to radiation while in service, causing his non-Hodgkin's lymphoma.  He alleges he was exposed to this radiation while performing his duties as a radar repairman in service.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in a number of different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  While various methods of presumptive service connection are applicable to radiation claims, these are not applicable to the claim at bar.  Under § 3.309(d), there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed Veteran.  Additionally, under 38 C.F.R. § 3.311, "radiogenic" diseases found five years or more after service in an ionizing radiation-exposed Veteran may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.     

The Board does not find that presumptive service connection is warranted under 
§3.309(d) because the Veteran did not participate in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites, none of which are applicable here. 38 C.F.R. § 3.309 (d)(3).  Additionally, § 3.311 is not applicable because the appropriate dose estimate development required for consideration under this section has not been conducted.  

Nonetheless, the Board finds that service connection is warranted for this claim under a theory of direct service connection.  To establish direct service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  

Here, the Veteran was diagnosed with non-Hodgkin's lymphoma, status post chemotherapy and radiation, on VA examination June 2003, for example.  

As for the second element of service connection, the Veteran and his wife have consistently contended throughout the medical record that he suffered exposure to radiation during his duties as a radar repairman.  The Board finds that these lay assertions are supported by the evidence of record.  In this regard, a July 2007 VA expert medical opinion documents that radar radiation is considered to be nonionizing radiation.  Service personnel records indicate that the Veteran's entire period of active duty service was spent either training for or performing the duties of a radar repairman.  Continued exposure to radar equipment, and thus nonionizing radiation, would therefore be consistent with his circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Further, the Veteran's personnel records reflect his receipt of hazardous pay, which he testified was due to this radiation exposure.  See Hearing Transcript, p. 22.  At the personal hearing he additionally testified that while on active duty he was issued a dosimetric, or radiation, badge which he was required to keep on his person at all times and then hand it into the medical facility at the end of the day.  See Hearing Transcript, p. 20-21.  The Board finds these contentions credible and consistent with the other evidence of record.  For these reasons, the Board finds that in-service radiation exposure has been sufficiently established.

Additionally, resolving any reasonable doubt in favor of the Veteran, the Board finds the nexus evidence of record to be in equipoise.  Taking the negative evidence first, the July 2007 VA examiner essentially determined that the Veteran's non-Hodgkin's lymphoma is not related to service because generally, only high frequency radiation (ionizing radiation and ultraviolet radiation) have been linked in the medical literature to cancer.

By contrast, in an October 2007 private medical report authored by Eduardo J. Gonzaga, M.D., Dr. Gonzaga indicated that the specific cause of non-Hodgkin's lymphoma is unknown, but that a list of risk factors has been identified.  Included on this list is exposure to radiation.  Dr. Gonzaga concluded that the Veteran's duties as a radar technician and specialist likely exposed him to radiation, and that "there is a much stronger argument for this [etiology] than any other possible etiology in his case."  Similarly, in a November 2004 report from the Veteran's former treating physician, Charles L. Wiseman, M.D., Dr. Wiseman indicated that he had treated the Veteran for disseminated non-Hodgkin's lymphoma with multidrug chemotherapy.  He opined, "it is my feeling that the ration he was exposed to as a radar repairman during his military service may potentially be the cause for his developing this condition."

At the very minimum, the evidence here is in equipoise.  The Board further finds that while the July 2007 VA examiner's opinion is thoroughly explained by reference to the medical literature, this does not account for the Veteran's individual circumstances and exceptions to common medical findings.  The opinion of Dr. Wiseman, on the other hand, is persuasive because Dr. Wiseman was the Veteran's treating physician and knowledgeable about the particulars of his non-Hodgkin's lymphoma development and treatment.  The benefit of the doubt rule is for application here.  As such, the Veteran's claim is granted.

Hepatitis C & Depression
The Veteran contends that his Hepatitis C and depression are related to his non-Hodgkin's lymphoma.  With regard to Hepatitis C, the Veteran argues that he developed this disorder following numerous blood transfusions which were given to treat the lymphoma.  With regard to depression, the Veteran argues that his depression arose as the result of these medical problems.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service- connected condition), in comparison to the medical evidence establishing the current level of severity of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, the medical evidence establishes that the Veteran has current diagnoses of Hepatitis C and depression, documented, for example, on VA examinations conducted in June 2003.  Additionally, these disorders have been related to his non-Hodgkin's lymphoma.  With regard to the Hepatitis C, a July 2007 VA provider opined, "blood transfusions were completed in the early 1980s prior to development of the protocols since 1992 for screening and identifying Hepatitis-C. Therefore, the onset of Hepatitis-C is at least as likely as not related to the multiple blood transfusions in the early 1980s."  With regard to depression, a May 2007 VA treatment provider opined, "it is at least as likely than not that the currently diagnosed major depressive disorder, recurrent, is etiologically and causally related to non-Hodgkin's lymphoma, which was diagnosed in 1982, and the same year when symptoms of depression were first noted."  Additionally, the June 2003 VA examiner concluded, "this depression, undoubtedly, was first related to his non-Hodgkin's lymphoma."

The Board finds that this evidence clearly establishes that the Veteran's Hepatitis C and depression are related to his non-Hodgkin's lymphoma.  As such, secondary  service connection is warranted for these disorders.


ORDER

Service connection for non-Hodgkin's lymphoma is granted.

Service connection for Hepatitis C is granted.

Service connection for depression is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


